728 N.W.2d 437 (2007)
L.D. ARMOCK, Plaintiff-Appellee,
v.
PETOSKEY MOVING COMPANY and Legion Insurance Company c/o Michigan Property & Casualty Guaranty Association, Administered by the Accident Fund Company, Defendants-Appellants, and
Accident Fund Insurance Company of America, Defendant-Appellee.
Docket No. 132821. COA No. 272662.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the application for leave to appeal the November 16, 2006 *438 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.